Citation Nr: 0322141	
Decision Date: 09/02/03    Archive Date: 09/08/03	

DOCKET NO.  95-18 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence serving to reopen a claim 
of entitlement to Department of Veterans Affairs (VA) 
benefits, based upon the character of the veteran's service, 
has been received.


REPRESENTATION

Appellant represented by:	Edselle K. Cunningham, 
Attorney


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel




INTRODUCTION

The veteran had active service from February 1967 until 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

By a decision in April 1998, the Board denied the veteran's 
claim.  In May 2001, the United States Court of Appeals for 
Veterans Claims granted the Secretary's motion, vacating the 
Board's decision and remanding the appeal.  Copies of the 
motion and order have been included in the claims file.


REMAND

It has been determined that additional development and due 
process require that the appeal be remanded.  Accordingly, 
the appeal is REMANDED to the RO for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also, 38 C.F.R. § 3.159 
(2002).

2.  The RO should ask the veteran to 
provide any evidence that the following 
events either did not occur or that he 
was in insane at the time they 
occurred:  a.  January 1968-appellant 
given article 15 for being disrespectful 
to a superior noncommissioned officer; 
b.  January 1968-appellant given article 
15 for sleeping on post; c. February 
1968-appellant given article 15 for being 
asleep on guard; d.  March 1968-appellant 
given special courts martial for pointing 
a .45-caliber pistol at another enlisted 
member; e.  April 1968-appellant given 
summary courts martial for leaving post 
with intent to abandon and disrespectful 
language to a superior noncommissioned 
officer.

3.  The RO should then readjudicate the 
claim.  If the claim remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and afforded the appropriate period 
of time to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


                       
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



